UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 98-6312



LANCE ALBERT SNYDER,

                                                Petitioner - Appellant,

          versus


ATTORNEY GENERAL OF NORTH     CAROLINA;    G.   L.
WOODARD, Superintendent,

                                            Respondents - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
District Judge. (CA-97-273-2)


Submitted:   July 22, 1998                  Decided:    August 6, 1998


Before ERVIN, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Lance Albert Snyder, Appellant Pro Se. Clarence Joe DelForge, III,
NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order dismiss-

ing his 28 U.S.C. § 2254 (West 1994 & Supp. 1998) petition. Appel-

lant's case was referred to a magistrate judge pursuant to 28

U.S.C. § 636(b)(1)(B) (1988). The magistrate judge recommended that

relief be denied and advised Appellant that failure to file timely,

specific objections to this recommendation could waive appellate

review of a district court order based upon the recommendation.

Despite this warning, Appellant lodged only general objections to

the magistrate judge's recommendation.

     The timely filing of specific objections to a magistrate

judge's recommendation is necessary to preserve appellate review of

the substance of that recommendation when the parties have been

warned that failure to lodge specific objections will waive appel-

late review. Howard v. Secretary of Health & Human Servs., 932 F.2d

505, 507-09 (6th Cir. 1991); Lockert v. Faulkner, 843 F.2d 1015,

1019 (7th Cir. 1988). See generally Wright v. Collins, 766 F.2d

841, 845-46 (4th Cir. 1985); Thomas v. Arn, 474 U.S. 140 (1985).

Appellant has waived appellate review by failing to file specific

objections after receiving proper notice. Accordingly, we deny a

certificate of appealability and dismiss the appeal. We dispense

with oral argument because the facts and legal contentions are ade-




                                2
quately presented in the materials before the Court and argument

would not aid the decisional process.




                                                       DISMISSED




                                3